Citation Nr: 1618469	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  12-36 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for lumbar spondylosis with strain prior to April 4, 2013, and in excess of 40 percent for the disability thereafter. 

2.  Entitlement to a disability rating in excess of 20 percent for contact dermatitis. 

3.  Entitlement to a disability rating in excess of 10 percent for status post fatty tissue excision.  

4.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a left arm nerve disability, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1992 to December 1999.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) has been raised by the record in a June 2014 statement from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.


REMAND

By way of a brief background, the Veteran initiated a claim for the above-noted disabilities in January 2010.  The RO rendered a rating decision in October 2010, and notified the Veteran of this decision in December 2010.  The Veteran filed a timely notice of disagreement in December 2011.  Thereafter, the Veteran was provided a statement of the case in October 2012.  She perfected her appeal as a result of her submission of a VA Form 9 in December 2012.  

On December 6, 2012, the Veteran submitted an initial VA Form 9, wherein she indicated she did not wish to attend a hearing before the Board.  However, on December 14, 2012, the Veteran submitted a second VA Form 9, wherein she indicated she wished to attend a Board hearing at a local office.  In that same form, the Veteran also stated she wished to attend an informal Decision Review Officer (DRO) hearing.  The RO unilaterally interpreted this as a request for only a DRO hearing; however, the Veteran did not specifically indicate she did not want both a DRO and Board hearing, for which she would be entitled.  In a March 2013 VA Form 21-4138, Statement in Support of Claim, the Veteran requested her hearing before a DRO be withdrawn in lieu of VA examinations.  Then, in a subsequent December 2013 statement, the Veteran explained that she was notified by a hearing officer at the Baltimore RO that "it was best not to do the hearing" because she required VA examinations.  Thereafter, in an October 2014 statement, the Veteran indicated her disabilities "have become much worse," and also again expressed a desire to attend a DRO hearing.  To date, the Veteran has not been afforded a DRO hearing, and the RO has not clarified the Veteran's desire to attend a Board hearing.  In this respect, the Board notes Travel Board hearings are not conducted at the Baltimore RO but the Veteran should be informed of her option for a videoconference hearing before the Board or a personal hearing before the Board at the Board's office.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should schedule the Veteran for a DRO hearing.

2.  Then, the RO should undertake any indicated development.

3.  Then, the RO should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  

The RO should also request the appellant to clarify whether she is seeking a videoconference hearing before the Board or a personal hearing before the Board at the Board's office.  If she elects a videoconference hearing, the RO should schedule it in accordance with the docket number of the appellant's appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


